ORDER
After concluding that the district court correctly calculated the range under the Sentencing Guidelines, this court ordered a limited remand so that the district court could inform us whether he considers the sentence he imposed to be appropriate, given that the guidelines are no longer mandatory. See United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005); United States v. Paladino, 401 F.3d 471 (7th Cir.2005).
The court judge has informed us that he would impose the same sentence under the advisory guidelines. Sentence ranges properly calculated under the Guidelines are presumptively reasonable, see United States v. Mykytiuk, 415 F.3d 606 (7th Cir.2005), and the defendant has not filed a response and therefore has not rebutted that presumption. Nor does our indepen*65dent review suggest that the sentence is unreasonable.
The judgment is therefore AFFIRMED.